Digitally signed by
                                                                       Reporter of
                                                                       Decisions
                       Illinois Official Reports                       Reason: I attest to
                                                                       the accuracy and
                                                                       integrity of this
                                                                       document
                              Appellate Court                          Date: 2019.04.16
                                                                       08:36:49 -05'00'



                  People v. Hill, 2019 IL App (4th) 180041



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption           CHARLES D. HILL, Defendant-Appellee.



District & No.    Fourth District
                  Docket No. 4-18-0041


Filed             January 25, 2019



Decision Under    Appeal from the Circuit Court of Macon County, No. 17-CF-896; the
Review            Hon. Thomas E. Griffith Jr., Judge, presiding.



Judgment          Reversed and remanded.


Counsel on        Jay Scott, State’s Attorney, of Decatur (Patrick Delfino, David J.
Appeal            Robinson, and James Ryan Williams, of State’s Attorneys Appellate
                  Prosecutor’s Office, of counsel), for the People.

                  James E. Chadd, John M. McCarthy, and Zachary A. Rosen, of State
                  Appellate Defender’s Office, of Springfield, for appellee.



Panel             JUSTICE DeARMOND delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Holder White concurred in the judgment and
                  opinion.
                  Justice Turner specially concurred, with opinion.
                                               OPINION

¶1       In June 2017, the State charged defendant, Charles D. Hill, with one count of unlawful
     possession of a substance containing less than 15 grams of cocaine. In October 2017,
     defendant filed a motion to suppress evidence of cocaine located in his car, and the trial court
     granted the motion.
¶2       On appeal, the State argues the trial court erred by granting defendant’s motion to suppress
     evidence. We reverse and remand.

¶3                                          I. BACKGROUND
¶4        In May 2017, around 10 a.m., Officer Robert Baker was parked in his squad car on west
     Route 36 near the 2200 block in Decatur when defendant’s Chevrolet Monte Carlo quickly
     decelerated to well below the speed limit, causing traffic to back up. As the car drove by the
     officer, he noticed the passenger was reclined in the car with his head mostly obstructed by the
     side panel, where the seatbelt is attached, referred to by the officer as the “B panel.” Having
     observed the “drastic speed reduction” and the passenger “leaning back very low in the seat,”
     Officer Baker drove from his parked location in order to get a better look at the passenger. He
     testified he was aware from his experience as a police officer that people wanted on warrants or
     concerned about rival gang members frequently ride in the same manner he was observing in
     order to remain concealed. When he pulled up next to the vehicle, he was able to see the hair,
     face, skin tone, and apparent build of the passenger and believed him to be Duane Lee, a person
     he knew to be wanted on a traffic warrant. While waiting for a backup vehicle to arrive on the
     scene, the officer followed the vehicle. He traveled approximately 30 blocks from when he
     first saw the car until it was ultimately stopped. It took some time to catch up to the car from his
     parked position, and believing the passenger to be Duane Lee, he wanted another police
     vehicle in the vicinity before confronting Lee. In addition, he noted that once he activated his
     lights to effectuate the stop, it took several blocks for the car to actually come to a stop. In his
     experience, when this occurs during a traffic stop, the occupants of the vehicle may be
     concealing or attempting to conceal or destroy contraband. In such instances, he said, one of
     the most serious concerns is whether an occupant is seeking to retrieve a weapon. Officer
     Baker testified that all of these facts were being considered by him as he sought to effectuate
     the traffic stop.
¶5        Once a backup squad car was near, Officer Baker initiated a stop of defendant’s vehicle.
     Approaching from the passenger side, he asked the passenger to identify himself and step out
     of the vehicle. Officer Baker, immediately upon making contact with the passenger, smelled
     the odor of “raw” cannabis. Upon being asked by defendant, the driver, what defendant did
     wrong, on the in-car video stipulated into evidence, Officer Baker said, “I thought [the
     passenger] was wanted, is why I stopped you, that’s why I stopped you.” Directing his
     attention to the passenger, Officer Baker stated, “[A]ctually, to tell you the truth, I thought you
     were somebody else.” Within a matter of approximately 15 seconds, Officer Baker told the
     occupants he could smell raw cannabis in the car and said he observed a “bud” in the backseat,
     stating, “I’ll show that to you in a minute.” After another police car arrived, defendant was
     asked to exit the vehicle and, after being patted down, to sit on the curb next to the car. A
     search of the vehicle produced an unspecified amount of cannabis, described by Officer Baker
     in response to counsel’s question as being “much less than a pound or an ounce.” In addition,

                                                  -2-
       the officers found “a small rock that tested positive for crack cocaine” under the driver’s seat.
       Again, the specific amount was not identified. Defendant was arrested while the passenger,
       once identified as someone other than the individual wanted on a warrant, was permitted to
       walk away.
¶6          The State charged defendant by information with unlawful possession of a substance
       containing less than 15 grams of cocaine. 720 ILCS 570/402(c) (West 2016). In October 2017,
       defendant filed a motion to suppress evidence of the cocaine found in the car, arguing the
       officer did not have reasonable suspicion for the stop and, alternatively, probable cause to
       search defendant’s car. The trial court conducted a hearing on the motion, and Officer Baker
       was the only witness called to testify. At the hearing, Officer Baker said he was able to see the
       entire left side of the passenger’s head and neck when he pulled up alongside defendant’s car
       on the driver’s side. He believed the person to be Lee based on the hair, face, skin tone, and
       apparent build of the person he observed in defendant’s vehicle. Officer Baker was familiar
       with Lee from previous observations of him on the street throughout his time as a police
       officer, as well as his practice of keeping current on persons wanted on warrants. He explained
       he did this by regularly reviewing the department’s records of wanted people in Decatur and
       then viewing the most recent photos the Decatur Police Department had on those individuals.
¶7          During his testimony, the in-car video was admitted and shown to the court. Based on the
       testimony and the video, the trial court granted the motion to suppress evidence. In its finding,
       the court concluded there was no bad faith on the part of the officer in stopping the vehicle and
       noted how the photographs admitted of both the passenger and Lee were “actually quite
       similar.” The trial court found that, when the officer walked up to the vehicle after effectuating
       the stop, he “wasn’t really certain who was seated in the passenger’s seat, i.e., he was not
       certain it was Mr. Lee.” Further, the court found that, although there was more than a vague
       similarity between the passenger and Lee, there was “no other corroborating evidence.” The
       court went on to note that, had it found the stop valid, the subsequent search of the vehicle
       would have been justified. The court granted the motion to suppress as to any evidence seized
       as a result of the traffic stop. The State filed a certificate of impairment and appealed pursuant
       to Illinois Supreme Court Rule 604(a) (eff. July, 1, 2017).
¶8          This appeal followed.

¶9                                            II. ANALYSIS
¶ 10                                          A. Traffic Stop
¶ 11       The State argues the trial court erred by granting defendant’s motion to suppress evidence
       obtained pursuant to the stop and search of defendant’s car. We agree.
¶ 12       “The Fourth Amendment provides that ‘the right of the people to be secure in their persons,
       houses, papers, and effects, against unreasonable searches and seizures, shall not be violated
       ***.’ ” Terry v. Ohio, 392 U.S. 1, 8 (1968). The fourth amendment of the United States
       Constitution focuses on “the reasonableness in all the circumstances of the particular
       governmental invasion of a citizen’s personal security.” Terry, 392 U.S. at 19. “The law is well
       settled that stopping a vehicle and detaining its occupants constitute a ‘seizure’ within the
       meaning of the fourth amendment.” People v. Timmsen, 2016 IL 118181, ¶ 9, 50 N.E.3d 1092.
       “[A] police officer may conduct a brief, investigatory stop of a person where the officer
       reasonably believes that the person has committed, or is about to commit, a crime.” Timmsen,
       2016 IL 118181, ¶ 9. The standard for a stop is “reasonable, articulable suspicion.” Illinois v.

                                                   -3-
       Wardlow, 528 U.S. 119, 123 (2000). “Although ‘reasonable, articulable suspicion’ is a less
       demanding standard than probable cause, an officer’s suspicion must amount to more than an
       ‘inchoate and unparticularized suspicion or “hunch” ’ of criminal activity.” Timmsen, 2016 IL
118181, ¶ 9 (quoting Terry, 392 U.S. at 27). Although clearly “seizures,” traffic stops are more
       like Terry investigative detentions than formal arrests and therefore may be reasonable if
       initially justified and reasonably related in scope to the circumstances that justified the
       interference in the first place. People v. Cummings, 2014 IL 115769, ¶ 15, 46 N.E.3d 248.
¶ 13        We apply an objective standard and consider whether the facts available to the officer at the
       moment of the seizure or search would “warrant a man of reasonable caution in the belief” that
       the action was appropriate, considering the totality of the circumstances. (Internal quotation
       marks omitted.) Timmsen, 2016 IL 118181, ¶ 9 (quoting Terry, 392 U.S. at 21-22).
       “[R]easonable suspicion determinations must be made on commonsense judgments and
       inferences about human behavior.” Timmsen, 2016 IL 118181, ¶ 14. “A determination that
       reasonable suspicion exists, however, need not rule out the possibility of innocent conduct.”
       United States v. Arvizu, 534 U.S. 266, 277 (2002). In determining if there was reasonable
       suspicion for the stop, there is no bright-line rule, but instead the court is to consider the
       “totality of the circumstances of each case.” Timmsen, 2016 IL 118181, ¶ 18.
¶ 14        A motion to suppress requires a two-part standard of review. Timmsen, 2016 IL 118181,
       ¶ 11. As to the factual findings, the reviewing court will uphold the trial court’s factual
       findings unless they are against the manifest weight of the evidence. People v. Barker, 369 Ill.
       App. 3d 670, 673, 867 N.E.2d 1021, 1023 (2007). This deferential standard of review is
       grounded in the reality that the circuit court is in a superior position to determine and weigh the
       credibility of the witnesses, observe the witnesses’ demeanor, and resolve conflicts in their
       testimony. People v. Gherna, 203 Ill. 2d 165, 175, 784 N.E.2d 799, 805 (2003).
¶ 15        However, the trial court’s ultimate legal conclusion as to whether to suppress the evidence
       is reviewed de novo. Timmsen, 2016 IL 118181, ¶ 11. “A reviewing court, however, remains
       free to undertake its own assessment of the facts in relation to the issues and may draw its own
       conclusions when deciding what relief should be granted.” (Internal quotation marks omitted.)
       People v. Reedy, 2015 IL App (3d) 130955, ¶ 16, 39 N.E.3d 318 (quoting People v.
       Luedemann, 222 Ill. 2d 530, 542, 857 N.E.2d 187, 195 (2006)); see also People v. Hackett,
       2012 IL 111781, ¶ 18, 971 N.E.2d 1058.
¶ 16        This is consistent with the standards set forth by the federal courts. In Ornelas v. United
       States, 517 U.S. 690, 699 (1996), the Supreme Court said:
                    “We therefore hold that as a general matter[,] determinations of reasonable
                suspicion and probable cause should be reviewed de novo on appeal. Having said this,
                we hasten to point out that a reviewing court should take care both to review findings of
                historical fact only for clear error and to give due weight to inferences drawn from
                those facts by resident judges and local law enforcement officers.”
¶ 17        Under the normal Terry-stop analysis, courts look to the “ ‘reasonable, articulable
       suspicion’ ” that a violation of the law has occurred. People v. Gaytan, 2015 IL 116223, ¶ 20,
       32 N.E.3d 641. In Gaytan, the basis for the stop was a minor traffic violation for an apparent
       partially obstructed license plate. Explaining what “reasonable, articulable suspicion” meant,
       our supreme court stated that the police officer effectuating a traffic stop “must have a
       particularized and objective basis for suspecting the particular person stopped was violating
       the law.” (Internal quotation marks omitted.) Gaytan, 2015 IL 116223 ¶ 20. The officer’s

                                                    -4-
       conduct is judged by an objective standard, which analyzes whether the facts available to the
       officer at the moment of the stop justify the action taken. Hackett, 2012 IL 111781, ¶ 29.
¶ 18        The most significant distinction in this case is, however, that there is no need for the officer
       under these circumstances to be required to analyze and justify the stop based on any suspicion
       of unlawful behavior. We do not have to surmise whether the actions of the vehicle or
       occupants were objectively suspicious. In fact, the defendant was apparently doing nothing
       illegal, other than perhaps rapidly decelerating once the marked police car was observed. This
       is because the basis for the stop was the result of an objective fact completely removed from
       the activity; i.e., the outstanding arrest warrant for a person whose appearance was found by
       the trial court to be “actually quite similar” to the passenger. In People v. Safunwa, 299 Ill.
       App. 3d 707, 710, 701 N.E.2d 1202, 1204 (1998), relied upon by both defendant and the State,
       albeit for different reasons, the Second District found the trial court made a specific finding,
       upon close inspection, that the defendant did not resemble the photograph of the fugitive police
       thought was in the vehicle they stopped. As a result, they held, absent a finding the conclusion
       was erroneous, they were bound thereby. Safunwa, 299 Ill. App. 3d at 711. We have the
       identical situation in reverse. The trial court had already determined the appearance of the
       passenger and suspect wanted on a warrant were “quite similar.” We should likewise defer to
       the trial court. The behavior observed by Officer Baker both before and after activating his
       lights serves only to buttress the reasonableness of his suspicion. Although the actions of the
       driver and reclining position of the passenger made them noteworthy to Officer Baker, had the
       passenger been Duane Lee, that fact alone would have justified the stop. The trial court also
       noted the officer was not acting in bad faith when he stopped defendant’s vehicle. In other
       words, the officer reasonably believed the passenger to be Duane Lee. How certain does he
       have to be to execute a brief traffic stop? In Safunwa, in spite of the trial court’s finding that
       upon close inspection the defendant did not look like the person wanted on the warrant, the
       appellate court found the officers reasonably believed defendant was the person wanted on a
       warrant based upon the similarity in height, weight, age, and similarity of mustache and hair
       style. Safunwa, 299 Ill. App. 3d at 711. The court found the officers were justified in making
       the stop and requesting identification. “Sufficient probability, rather than certainty, is the
       touchstone of reasonableness under the fourth amendment.” Safunwa, 299 Ill. App. 3d at 711
       (citing Hill v. California, 401 U.S. 797, 803-04 (1971)).
¶ 19        In Cummings, 2016 IL 115769, a traffic stop based on an outstanding warrant for the
       female owner of the vehicle, although initially valid, was rendered in violation of the fourth
       amendment once the officer approached the van and observed the driver to be a man. In
       explaining the rationale for its ruling, the supreme court noted that although before the stop the
       officer had determined the registration he initially believed to be expired was, in fact, valid,
       since he learned of the outstanding arrest warrant for the female owner and could not determine
       whether the driver was a female, the officer had a “reasonable suspicion” that the driver was
       subject to seizure. In that case, the only factor making the initial stop valid was the unknown
       sex of the driver. No other traffic violation had been committed. After remand, the court still
       permitted the ordinary inquiries of checking for license and registration in spite of the fact that
       his reasonable suspicions disappeared as soon as he saw the driver was a male.
¶ 20        Hill, 401 U.S. 797, was a clear case of mistaken identity. Police had probable cause to
       arrest person A, they reasonably mistook person B for person A, and they arrested person B.
       The Supreme Court concluded that, so long as the police had a “reasonable, good-faith belief”


                                                     -5-
       the person arrested was the one wanted on the warrant, the arrest was justified. Hill, 401 U.S. at
       802. Here, we are not talking about a full-blown arrest but merely the “brief detention”
       inherent in an investigatory traffic stop to check the identification of someone in the vehicle. In
       Heien v. North Carolina, 574 U.S. ___, 135 S. Ct. 530 (2014), cited by the State, the Supreme
       Court, when discussing “reasonableness,” said: “To be reasonable is not to be perfect, and so
       the Fourth Amendment allows for some mistakes on the part of government officials ***.”
       Heien, 574 U.S. at ___, 135 S. Ct. at 536. “The limit,” they said, “is that ‘the mistakes must be
       those of reasonable men.’ ” Heien, 574 U.S. at ___, 135 S. Ct. at 536. Although the mistake in
       Heien related to a mistaken understanding of the law, the court used the same analysis for
       mistakes of fact. The mistaken fact in the case before us was the actual identity of the
       passenger; however, the trial court agreed the passenger looked very similar to the person
       wanted on a warrant and concluded the officer was acting in good faith at the time of the stop.
¶ 21       Nothing prohibits us from accepting the trial court’s conclusions as part of our de novo
       review. Here, there was nothing unreasonable about the trial court’s conclusion the officer was
       acting in good faith. Unlike those cases where the court is called upon to assess the basis for the
       officer’s suspicions regarding a person’s behavior, here, it was simply a matter of “this looks
       like the guy I know to be wanted on a warrant.” The trial court found the officer’s belief to be
       in good faith. When coupled with the court’s own recognition that the two individuals did in
       fact look very similar, we cannot conclude the stop was unreasonable. When viewing the
       photographs included in the record, the general physical description and the appearance of the
       two are similar. Looking closely at them, with sufficient time to analyze each photo, is it
       possible to say they look different? Of course. But those were not the circumstances facing
       Officer Baker, and the trial court recognized that. Do we find the trial court’s conclusion the
       two looked very similar was unreasonable under the circumstances? No.
¶ 22       Where the trial court erred was in finding the officer either needed to be certain in his
       identification or be able to point to other corroborating evidence. This is not a situation
       involving the need for probable cause. We find no such standard suggested by any of the
       mistaken identity cases, for good reason. As stated above, unlike those situations where the
       court is called upon to evaluate the reasonableness of an officer’s suspicion of behavior or
       actions upon which he relied to justify the stop, i.e., the reasonable, articulable suspicion of
       criminal activity, here the existence or nonexistence of suspicious criminal activity is
       irrelevant. It is the status of the suspect at issue, not his or her actions. The only question before
       the court in such a case is whether the officer was reasonable in his belief that the person he
       saw was the one wanted on the warrant. The Supreme Court has said “certainty” is not
       required, thereby addressing the first basis upon which the trial court granted the suppression
       motion. Hill, 401 U.S. at 804. As to the second basis, the need for some form of independent
       corroborative evidence, we also find no case requiring some sort of independent corroboration
       in order to effectuate a brief traffic stop in order to ascertain the identity of an occupant whom
       officers reasonably suspect to be wanted on a warrant. It is true that where courts are reviewing
       whether officers had probable cause to arrest someone suspected as wanted on a warrant, more
       may be required since we are moving from a brief investigative detention to a full-blown
       arrest. In People v. Gordon, 311 Ill. App. 3d 240, 246-48, 723 N.E.2d 1249, 1253-55 (2000),
       the Second District discussed Hill, 401 U.S. 797, within the context of mistaken arrests. It
       noted how the Supreme Court in Hill found that, as long as police had probable cause to arrest
       one party, a reasonable mistake as to the identity of a second party actually arrested would still


                                                     -6-
       constitute a valid arrest. Defendant relies on a definition of “reasonableness” as it relates to
       probable cause arrests with or without a warrant, as in People v. Love, 199 Ill. 2d 269, 275-76,
       769 N.E.2d 10, 14-15 (2002), and People v. Gonzalez, 184 Ill. 2d 402, 425, 704 N.E.2d 375,
       386 (1998) (Heiple, J., dissenting). In addition, defendant argues the level of reasonableness
       would be different based on the seriousness of the offense, a principle for which we find no
       support. The court in Gordon adopted the language of Sanders v. United States, 339 A.2d 373
       (D.C. App. 1975), when discussing the standard for determining whether an officer’s actions
       were in “reasonable good faith” in the context of mistaken identity arrests:
               “ ‘[T]he seizure of an individual other than the one against whom the warrant is
               outstanding is valid if the arresting officer (1) acts in good faith, and (2) has reasonable,
               articulable grounds to believe that the suspect is the intended arrestee. Should doubt as
               to the correct identity of the subject of [the] warrant arise, the arresting officer
               obviously should make immediate reasonable efforts to confirm or deny the
               applicability of the warrant to the detained individual.’ ” Gordon, 311 Ill. App. 3d at
               249 (quoting Sanders, 339 A.2d at 379).
¶ 23       In Hackett, 2012 IL 111781, our supreme court discussed what was needed to effectuate an
       investigative traffic stop. Noting how such stops may frequently be supported by the classic
       “probable cause” necessary for arrest, the court noted how the less exacting standard of
       “reasonable, articulable suspicion” was sufficient. (Internal quotation marks omitted.) Hackett,
       2012 IL 111781, ¶ 20. “A police officer may conduct a brief, investigatory stop of a person
       where the officer can point to specific and articulable facts which, taken together with rational
       inferences from those facts, reasonably warrant the intrusion.” Hackett, 2012 IL 111781, ¶ 20.
¶ 24       Our supreme court has also determined the reasonableness of particular law enforcement
       practices are to be judged by balancing the promotion of legitimate governmental interests
       against the intrusion on an individual’s fourth amendment interest to be free from arbitrary
       interference with an individual’s personal security. See People v. Jones, 215 Ill. 2d 261, 269,
       830 N.E.2d 541, 549 (2005).
¶ 25       Here, we already know the trial court found the appearance of the two individuals “quite
       similar.” Further, we know the court concluded the officer was acting in good faith when he
       stopped the vehicle to ascertain the identity of the passenger, whom he believed to be wanted
       on an arrest warrant. This would seem to be a legitimate governmental interest in apprehending
       persons wanted on warrants. To what extent was there interference with the passenger’s
       personal security? Within less than one minute after the initial stop, Officer Baker told the
       passenger Baker believed him to be someone else. One of the reasons he could not complete
       his assessment of the passenger’s identity earlier was because the passenger was riding low in
       the seat and leaning back behind the center pillar of the car. The officer was aware that people
       frequently ride that way when they are seeking to avoid detection. This observation occurred
       just after Officer Baker noticed the vehicle decelerate rapidly upon coming into view of his
       marked squad car. Is he required to be right about his suspicions regarding either the reason for
       such rapid deceleration or the passenger’s reason for so riding, or is it enough that these factors
       contributed to the officer’s suspicion? When discussing the higher standard of probable cause,
       as opposed to reasonable suspicion, the United States Supreme Court said in Brinegar v.
       United States, 338 U.S. 160, 176 (1949), “Because many situations which confront officers in
       the course of executing their duties are more or less ambiguous, room must be allowed for


                                                     -7-
       some mistakes on their part. But the mistakes must be those of reasonable men, acting on facts
       leading sensibly to their conclusions of probability.”
¶ 26       Almost 50 years later, the Court was still seeking to define the difference between
       “reasonable suspicion” and “probable cause.” In Ornelas, 517 U.S. 690, it noted the
       impossibility of articulating it precisely. “They are commonsense, nontechnical conceptions
       that deal with the factual and practical considerations of everyday life on which reasonable and
       prudent men, not legal technicians, act.” (Internal quotation marks omitted.) Ornelas, 517 U.S.
       at 695 (quoting Illinois v. Gates, 462 U.S. 213, 231 (1983)). The Court said it has described
       “reasonable suspicion simply as ‘a particularized and objective basis’ for suspecting the person
       stopped of criminal activity.” Ornelas, 517 U.S. at 696. It considered reasonable suspicion a
       fluid concept to be decided on its own facts and circumstances and found the primary
       components to be the events leading up to the stop and then the decision whether these
       historical facts viewed from the standpoint of an objectively reasonable police officer
       amounted to reasonable suspicion. Ornelas, 517 U.S. at 696.
¶ 27       We do not believe there is a specific legal requirement articulated by any published Illinois
       case requiring an officer under these circumstances to be able to point to some “corroborative
       facts” other than his reasonable suspicion. In the case before us, the trial court had the
       additional facts of the unusual driving behavior upon seeing the marked squad car, along with
       the seating of the passenger to consider. These were relevant to the officer and buttressed his
       suspicion the passenger was, in fact, the wanted person he quite similarly resembled. In
       addition, the trial court had available to it the subsequent actions of the officer before
       effectuating the stop. Officer Baker was sufficiently certain the passenger was Lee that he
       wanted another police officer present for backup and followed the vehicle for a full 30 blocks
       until one arrived. Being familiar with Lee, Officer Baker knew the need for more than one
       officer necessitated that he call to have someone leave their normal patrol area to assist him.
       Had he been less certain, it is unlikely he would have bothered. Further, when viewing the
       photographs, the trial court concluded they were very similar. These are additional objective
       facts corroborative of Officer Baker’s suspicion.
¶ 28       Having concluded the suspicions of the officer were reasonable under the circumstances,
       the trial court’s decision to grant the motion to suppress due to a lack of certainty as to the
       identity of the passenger or lack of other corroborative facts was erroneous in that it placed an
       additional burden on the officer seeking to effectuate such a stop for which we can find no
       support in the law.

¶ 29                                       B. Probable Cause
¶ 30       Defendant argues that smelling cannabis cannot create probable cause because Illinois
       decriminalized marijuana possession under 10 grams. We disagree.
¶ 31       “A recognized exception to the fourth amendment’s warrant requirement is the
       ‘automobile exception,’ which is based on the understanding that automobiles may be readily
       driven away often rendering it impossible for officers to obtain warrants for their search.”
       People v. Contreras, 2014 IL App (1st) 131889, ¶ 28, 22 N.E.3d 368. “Under the automobile
       exception, law enforcement officers may undertake a warrantless search of a vehicle if there is
       probable cause to believe that the automobile contains evidence of criminal activity that the
       officers are entitled to seize.” People v. James, 163 Ill. 2d 302, 312, 645 N.E.2d 195, 200
       (1994). “Probable cause means more than bare suspicion. Probable cause exists where the

                                                   -8-
       arresting officer has knowledge of facts and circumstances that are sufficient to justify a
       reasonable person to believe that the defendant has committed or is committing a crime.”
       Jones, 215 Ill. 2d at 273-74.
¶ 32        Here, Officer Baker searched the car because he detected the odor of “raw” cannabis.
       Despite defendant’s contentions about the state of the law, marijuana possession remains
       unlawful. “It is unlawful for any person knowingly to possess cannabis.” 720 ILCS 550/4
       (West 2016). Defendant’s primary argument comes from the fact that marijuana has become
       “decriminalized,” as it no longer carries a possible jail sentence. However, “decriminalization”
       is a misnomer. As the First District stated in In re O.S., 2018 IL App (1st) 171765, ¶ 29, 112
N.E.3d 621, “decriminalization is not synonymous with legalization.” It noted that, under
       Illinois law, the knowing possession of cannabis is still a criminal offense under section 4 of
       the Cannabis Control Act and that possession of more than 10 grams remains a crime subject to
       criminal penalties. O.S., 2018 IL App (1st) 171765, ¶ 29.
¶ 33        In People v. Stout, 106 Ill. 2d 77, 477 N.E.2d 498 (1985), our supreme court said an officer
       has probable cause to conduct a search of a vehicle if he smells the odor of a controlled
       substance coming from the vehicle and it is shown he has the necessary training and experience
       to detect controlled substances. “[D]istinctive odors can be persuasive evidence of probable
       cause. A police officer’s detection of controlled substances by their smell has been held to be a
       permissible method of establishing probable cause.” Stout, 106 Ill. 2d at 87. The court went on
       to point out there was no additional corroboration necessary “where a trained and experienced
       police officer detects the odor of cannabis emanating from a defendant’s vehicle.” Stout, 106
Ill. 2d at 88.
¶ 34        In People v. Williams, 2013 IL App (4th) 110857, ¶ 32, 990 N.E.2d 916, this court noted
       that although cases involving probable cause based on “sense of smell” may not be as
       numerous as those where probable cause is based on what is visually observed, those involving
       “an individual’s sense of smell can be of the ‘most persuasive character’ [citation], particularly
       in cases involving cannabis.”
¶ 35        In People v. Smith, 2012 IL App (2d) 120307, 982 N.E.2d 234, the Second District
       addressed the issue of “fresh” versus “burnt” cannabis and found no basis for distinguishing
       the two when determining whether the smell may form the basis for probable cause for a police
       officer’s subsequent search. In Smith, the officer testified, as he approached the driver’s side of
       the vehicle, he smelled “a slight odor of cannabis” coming from inside the vehicle, which he
       said smelled “fresh.” (Internal quotation marks omitted.) Smith, 2012 IL App (2d) 120307, ¶ 2.
       Based on his experience, he believed it to be cannabis and conducted a “K-9” sniff of the
       vehicle. Smith, 2012 IL App (2d) 120307, ¶ 3. The court considered the language of Stout,
       quoted above, and found, as do we, there was no modifier preceding cannabis and there was no
       reasonable basis to limit its holding only to “burnt” cannabis. Smith, 2012 IL App (2d) 120307,
       ¶ 16. The Smith court pointed to a long list of cases outside Illinois involving raw versus burnt
       cannabis in which “the smell of marijuana [is] alone sufficient to furnish probable cause to
       search a vehicle without a warrant.” (Internal quotation marks omitted.) Smith, 2012 IL App
       (2d) 120307, ¶ 19.
¶ 36        Defendant argues that, since Illinois has decriminalized small quantities of cannabis, the
       smell of cannabis alone cannot support probable cause for a warrantless search. What he fails
       to do is explain how a police officer, confronted with the obvious odor of cannabis when he
       first approaches a vehicle, is left to discern how much cannabis may be present by its smell

                                                    -9-
       alone. In O.S., the court noted the majority of jurisdictions addressing this issue have found
       “decriminalization is not synonymous with legalization and that the odor of marijuana remains
       indicative of criminal activity despite the passage of statutes decriminalizing the possession of
       smaller amounts of cannabis.” O.S., 2018 IL App (1st) 171765, ¶ 28. The State noted the court
       in O.S. found that even in Colorado, where possession of an ounce of cannabis has been
       legalized, not merely decriminalized, the state supreme court still considers the odor of
       marijuana to be relevant to a probable cause determination and can support an inference that a
       crime is ongoing, even though possession of an ounce or less is legal. We find their reasoning
       just as applicable here because a “substantial number of other marijuana-related activities
       remain unlawful.” People v. Zuniga, 2016 CO 52, ¶ 23, 372 P.3d 1052. It was for that reason
       they concluded “the odor of marijuana is still suggestive of criminal activity.” Zuniga, 2016
CO 52, ¶ 23. Defendant provides no rationale for requiring police officers to somehow
       ascertain the quantity of marijuana before the search in order to determine whether probable
       cause exists. In fact, such a requirement would be unworkable and contrary to the current body
       of law. It would lead to an absurd result where police officers, after performing a traffic stop,
       smelled the odor of cannabis emanating from the vehicle but could not investigate it further
       unless they knew the amount involved.
¶ 37       Here, as the trial court concluded, the search was clearly justified upon establishing
       probable cause for the search. Once Officer Baker smelled the odor of cannabis, probable
       cause for the search existed. The fact that he almost immediately observed cannabis in plain
       view was merely an added bonus.

¶ 38                                       III. CONCLUSION
¶ 39       For the reasons stated, we reverse and remand for further proceedings consistent with this
       opinion. As part of our judgment, we award the State its $75 statutory assessment against
       defendant as costs of this appeal. 55 ILCS 5/4-2002(a) (West 2016).

¶ 40      Reversed and remanded.

¶ 41       JUSTICE TURNER, specially concurring:
¶ 42       While I agree with the result reached by the majority in this case, I cannot agree with the
       complexity of the majority’s analysis and must specially concur. Based on the trial court’s
       factual findings, the standard of review, and prevailing law, the trial court erred in granting
       defendant’s motion to suppress.
¶ 43       The court based its decision on its finding Officer Baker was not certain the passenger in
       defendant’s vehicle was Duane Lee, an individual wanted on an outstanding warrant. The trial
       court noted Officer Baker did not have corroborating information to rely upon in concluding
       the passenger was Lee.
¶ 44       According to our supreme court, “[t]he law is well settled that stopping a vehicle and
       detaining its occupants constitute a ‘seizure’ within the meaning of the fourth amendment.
       [Citations.] Such a seizure is analyzed pursuant to the principles set forth in Terry, 392 U.S. 1.”
       Timmsen, 2016 IL 118181, ¶ 9. “Pursuant to Terry, a police officer may conduct a brief,
       investigatory stop of a person where the officer reasonably believes that the person has
       committed, or is about to commit, a crime.” Timmsen, 2016 IL 118181, ¶ 9. A reasonable


                                                   - 10 -
       belief an individual in a car has an outstanding warrant for his arrest also justifies a brief,
       investigatory stop of the vehicle. Safunwa, 299 Ill. App. 3d at 709-11.
¶ 45       Officer Baker, whom the court found was not acting in bad faith, did not need to be
       absolutely certain the passenger in defendant’s car was Lee. Baker provided sufficient
       articulable facts justifying the brief stop of defendant’s vehicle. According to Baker’s
       testimony, defendant’s car rapidly decelerated as it approached his squad car. The passenger in
       the front seat of the vehicle was reclined way back so he was very low in the car. Based on his
       experience as a police officer, Baker testified some individuals who are trying to avoid
       detection, either by law enforcement because of outstanding warrants or rival gangs, often sit
       like this. Baker was also able to get a good look at the passenger when he pulled his squad car
       alongside defendant’s vehicle. After seeing the passenger’s hair, face, skin tone, and build,
       Baker believed the passenger was Lee. The trial court agreed the appearances of the passenger
       and Lee were similar.
¶ 46       Although Officer Baker was wrong in identifying the passenger as Lee, his belief was
       reasonable based on the totality of the circumstances in this case. As a result, Officer Baker’s
       stop of defendant’s car was justified.
¶ 47       Further, Officer Baker was not required to end the stop once he determined the passenger
       was not Lee. Officer Baker testified he smelled raw cannabis once he made contact with
       defendant’s passenger, which justified the continuation of the stop. Baker also observed a
       “bud” in the backseat of the car, which added additional justification for the stop’s
       continuation.
¶ 48       As to the majority’s determination Officer Baker’s warrantless search of defendant’s
       vehicle was justified, I agree Baker had probable cause to search defendant’s vehicle following
       the lawful stop. As the majority noted, Officer Baker smelled raw cannabis when he made
       contact with the passenger in defendant’s car and saw a “bud” in the car. In addition to these
       two factors relied on by the majority, Officer Baker also testified defendant did not
       immediately stop his vehicle when Officer Baker activated his police lights, which can be
       indicative of an attempt by individuals in the car to conceal, attempt to conceal, or destroy
       contraband or attempt to retrieve a weapon.
¶ 49       Accordingly, like the majority, I agree the trial court erred in granting defendant’s motion
       to suppress evidence.




                                                  - 11 -